PD-1110-15
                                                IN   THE     COURT         OF   APPEALS

                           TWEEETH       COURT OF APPEALS                  DISTRICT OF TEXAS



JOSEPH FINLEY                                                      §
             APPELLANT                                             *              APPEAL NO.12-14-00005-CR
                                                                   §        TRIAL      COURT       No.2013-0140            OUT OF

                                                                   s            ANGELINA COUNTY,TEX'A&3Eel Acosta, Clerk
                 ON 22 JULY 2015 THIS COURT AFFIRMED THE ILLEGAL CONVICTION
OF THIS       APPELLANT WITHOUT PROPER JURISDICTION.THE                                            TRIAL    RECORDS             WERE

FOUND TO BE                INCOMPLETE .THE: WASt. NO SENTENCING PHASE                               ANYWHERE          PRESENT

IN THE       COURT REPORTER'S                  RECORD.       THE       COURT TRIED TO FABRICATE                        A    MOCK

SENTENCING HEARING...TO GAIN THE MUCH                                       NEEDED JURISDICTION TO BE                           ABLE

TO RULE          ON THIS APPEAL.               THIS     HEARING WAS               STAGED OUTSIDE            THE PROPER

PARAMETERS OF THE TEXAS                        RULES     OF COURT.              FURTHER,THE          ATTORNEY WHICH

THIS    COURT         APPOINTED           FOR THIS       APPELLANT              WAS    NOT   THE     ONE    HE    HAD       AT

TRIAL....AND THE                   ASSISTANT DISTRICT ATTORNEY WAS                           ALSO     NOT    THE       SAME.

            THERE,          THE TRIAL          COURT JUDGE WAS THE ONLY MEMBER OF THAT

ORIGINAL BOLLOCKS/SHAM OF A SENTENCING HEARING.AND BEING THE ONLY
WITNESS          OF   THAT        ORIGINAL       COURT       HEARING..-THE              APPELLANT          TAKES       EXCEPTION

AND    ASSERTS             THAT    HE    WAS    ENTITLED       TO      A    NEW    TRIAL      AT    THAT    POINT.

                                                                    11 •


        APPELLANT REQUESTS                      THAT HE       BE GIVEN AN              EXTENSION OF TIME                   IN

WHICH       TO    PERFECT          HIS    PETITION       FOR    DISCRETIONARY REVIEW                             AS    THIS

APPELLANT             IS    NOW    INCARCERATED... AND                 IS    ONLY      ALLOWED       LIMITED          ACCESS

TO    THE    PRISON'S             ONLY UNIT       LAW    LIBRARY.            ALSO...THE            APPEALS       COURT          RELIED

ON SOME TWENTY (20)                      CASE PRECEDENT CITATIONS                            WITH ADDITIONAL AUTHOR
ITIES       IN    ITS MEMORANDUM OPINION.IT WILL                                TAKE    MANY       VISITS    TO THIS UNIT

LAW    LIBRARY TO GET                   AND    REACH    AN   UNDERSTANDING OF                  THE    CASE       LAW.


                                                                (l|
                                                           Ill


                 NEXT,THE CERTIFIED LETTER FROM MY APPEALS ATTORNEY... DID NOT
REACH       MY    HANDS    UNTIL      THE    LAST   WEEK     OF    JULY.      I   ADVISE     THIS       COURT    THAT

I   HAVE     ABSOLUTELY          'ZERO'      KNOWLEDGE       OF    THE    LAW...I      CANNOT          ACCURATELY

COMPREHEND/DISCERN LEGAL RULINGS                          AND CITATIONS           THERE IS VERY LITTLE,
THAT    I    CAN    ACTUALLY         BRIEF    AND   FILE     WITH    THE      COURT.HOWEVER... I               MUST

TRY...BECAUSE...MY               CONVICTION         WAS    WORTHY        OF   BEING    OVER-TURNED             DUE    TO

THIS    MISSING          AND   INCOMPLETE         RECORD.     NO    STAGED        MOCK-UP        CAN    COVER    THAT

MISSING          TRIAL    PORTION.       I   AM   ILLEGALLY        RESTRAINED         OF    MY    LIBERTY.

                                                             IV


             APPELLANT:. WILL NOW MOVE FOR A                       (120)      EXTENSION OF TIME IN
WHICH       TO PREPARE         HIS     PETITION     FOR    DISCRETIONARY             REVIEW.       AND    HE    URGENT

LY REQUESTS          A    COPY OF      THE    ORIGINAL       RECORD       FROM THE         COURT       REPORTER       ALONG

WITH THE TRANSCRIPTS OF THE COVER-UP                              (MOCK)       'SENTENCING HEARING1                  FOR
RESEARCH AND BRIEFING.THIS APPELLANT IS INDIGENT/INPERCUNIOUS. THE APP

    LICANT SWEARS UNDER PENALTY OF PERJURY PURSUANT TO 28 U.S.C.                                                § 1746
THAT HE IS WITHOUT ANY FUNDS...OWNS NO CONVEYANCES... NOR STOCKS NOR

BONDS...NO BANK                ACCOUNTS      NO REAL      ESTATE... ABSOLUTELY NOTHING                        AT ALL.

            APPELLANT ENCLOSES AN                 INMATE TRUST FUND COMPUTER PRINT-OUT TO

CONFIRM HIS-INDIGENCY...AND BEGS THIS COURTS INDULGENCE IN PROVIDING

THIS MUCH NEEDED TRIAL RECORD(S)/TRANSCRIPTS (IN FULL)                                            SO THAT HE MAY
OBTAIN       REASONABLE          AND    FUNDAMENTAL        FAIRNESS.


            WHEREFORE PREMISES CONSIDERED... THIS APPELLANT ASKS THAT HE

BE GRANTED AN EXTENSION OF TIME IN WHICH TO PERFECT HIS PETITION OF
DISCRETIONARY             REVIEW.

                                             CERTIFICATE      OF    SERVICE

            BE    ADVISED       THAT    THIS      APPELLANT       HAS    SERVED A      CRBON       COPY UPON

THE    STATE       OF    TEXAS    BY    MAILING      IT TO    THE       ATTORNEY GENERAL'S               OFFICE       AT

P.O.    BOX 12548 CAPITOL STATION AUSTIN,TEXAS                                 78711 POSTAGE PRE-PAID AND
HANDED       TO    PRISON       LAW    LIBRARY      STAFF.



                                 RESPECTFULLY         TENTERED. . . .



                                                                                           Ir^tV
                                                                          JOSEPfKFINLEY            PRO    SE
                                                                              W.P.   CLEMENTS          UNIT
                                                                              19001267      TDCJ       NUMBER
                                                                               9601 SPUR 591 AMARILLO,TX.
                                                                                             79107